Statement by the President (Estonia)
I have been asked to make a brief statement on Estonia, and have been informed that the Group chairmen wish to do likewise once I have finished. That does indeed seem to be so. The Schuman Declaration of 9 May 1950 gave Europe the foundation on which it would be possible to build partnership in peace and freedom between nations that had formerly been at enmity with one another and, when our continent, formerly divided, had grown together, the European Union became the guarantor of peace, freedom and prosperity throughout Europe. We take pride in being able, today, to celebrate Schuman Day together with 27 Member States of the European Union, but 9 May is, for other reasons, a controversial date, as we have seen most recently in the dispute concerning the Soviet soldiers' memorial in Tallinn, the capital of Estonia, and it is for that reason that we call to mind our resolution of 12 May 2005, in which this House remarked upon the fact that there were some nations for whom the end of the Second World War meant the dawn of another tyranny, that of the Soviet Union. We remind ourselves that controversies on matters of history must never be an occasion for violence, and we firmly condemn affray and looting.
The current President of the Republic of Estonia, Toomas Hendrik Ilves, who was formerly a Member of this House, said the right thing in response to the events outside the Estonian embassy in Moscow, and this was what he had to say about them: 'In Europe, it is not customary to demand the resignation of the democratically elected government of a neighbouring country; in Europe, it is unthinkable that the Convention of Vienna on the protection of diplomatic missions be disregarded'.
We call to mind our resolution of 8 June 2005 on the protection of minorities and against discrimination against them, in which we declared, inter alia, that national minorities enrich Europe. The European Union is founded upon values, the protection of which is our common task. Putting a Member State of the European Union under pressure constitutes a challenge to all of us, and Estonia can count on our solidarity.
(Applause)
on behalf of the PPE-DE Group. - Mr President, I wish to thank you for your support and solidarity.
I should also like to express my gratitude to all colleagues for their extraordinary demonstration of support and solidarity with Estonia, because what is happening between an EU Member State, Estonia, and the Russian Federation is not a bilateral case but a case for the EU as a whole - it is a test case of whether the EU is a real political Union rooted in solidarity and unity. Today, the clarity, timing and unity of the EU reaction are being tested. What we expect is a strong EU commitment to unconditional solidarity.
First of all, we need to be free of wishful thinking. The way the Russian Federation is treating an EU Member State is clearly not an aberration. President Putin presented a programme of a new, much more assertive Russian foreign policy in his Munich speech. This approach could be termed neo-imperialist or revanchist. The aim is to regain, at least partially, its past influence over its former Baltic colonies, and then over the former Warsaw Pact part of Europe, relying on the current energy boom that has boosted Russian influence, as well as misusing parts of the Russian population living outside Russia.
I would like to make it very clear that President Putin calls these Russians his compatriots. I would like to dispute that strongly. Russians living in Estonia are my compatriots, and I am proud of them because 99 % of them remained loyal not to President Putin but to the Estonian state.
(Applause)
Therefore, the question is not only about solidarity; the key word is the 'sovereignty' of the new Member States of the European family. We can succeed in achieving it only when we speak with one voice and demonstrate unity in action. When a Member State that decides to be clearer about its own past, and does so in an open and dignified way, suddenly becomes an object of concentrated pressure from its huge neighbour; when its embassy in Moscow is practically held hostage for a whole week; when riots to destabilise law and order are organised with clear inspiration and assistance from a foreign state; when there are calls by Russian officials for a democratically elected government to step down; when an economic blockade is being implemented; when websites of the Estonian state institutions are still being blocked by massive cyber attacks - an innovative form of propaganda war; then one has to be really worried about the sovereignty of the state in question.
In conclusion, there is still another form of sovereignty we must defend: our right to decide on and assess our past. You quoted the resolution of the European Parliament two years ago concerning the many European countries that fell victim to the renewed tyranny inflicted by Stalin's Soviet Union. There is still a dividing line in Europe, between all the western democracies, which have never recognised the illegal annexation and occupation of the Baltic States to the Soviet Union in 1940 as a result of the Hitler-Stalin pact, and the Russian Federation, which still denies this pact and also tries to deny the right of its former victims to assess their past. Therefore, we need your solidarity, and I am very thankful to all of you for demonstrating it.
(Applause)
Thank you very much, Mr Kelam. As a citizen and an honourable personality from Estonia, I gave you twice as much speaking time as you had been allocated, but this should not be an example for others.
on behalf of the PSE Group. - (DE) Mr President, I hope I am honourable, even though I am not from Estonia. I asked the leader of our Estonian delegation, Mr Tarand, to speak. Since he will be speaking later on, he asked me to make it clear that the Socialist Group in the European Parliament as a whole is giving its full backing to Estonia, to our Members from Estonia and to the people of Estonia, and that we reject all outside intervention and every intervention on the part of Russia.
We affirm not only the principle that embassies and diplomatic premises should be treated with respect, but also that the sovereignty of a country and its people should be respected.
If I may add a personal remark, I was born a few months after the end of the war in what was then the Soviet-occupied zone in Eastern Austria. I remember my parents, relatives and friends relating how they were glad that Russian soldiers had come to free us from the Nazi regime, and also know from personal experience that these same people feared the possibility of the Soviet troops staying on as occupiers. It was our good fortune in Austria - a good fortune bestowed on us by history - that our country was liberated. Many others, such as the people only 20 kilometres to the east of my home, experienced occupation rather than liberation.
That is why we believe that Russia should at last come to acknowledge that, while many Russian soldiers came as liberators, they did bring with them a regime under which the same liberators remained as an occupying power and that many peoples - not only in the Soviet Union but also in many neighbouring countries - suffered oppression. If this were to come to be accepted, it would make dialogue so much easier. I hope that all citizens on either side of the former border with the Eastern bloc accept that this dual truth was once the case.
Our group was very sad to lose Mr Ilves as a member, but we are, today, very glad that such a level-headed man as he is President of Estonia. Here are two short quotations from him. He drew attention to the website of a young Russian woman, who had written on it, 'We are Russians, but our homeland is Estonia', to which he added, 'Thank you, Maria'. The last sentence in his speech, which really is most remarkable, goes like this:
'It is customary in Europe that differences that occur now and then between states are solved by diplomats and politicians, not on the streets or by computer attacks. Those are the ways of other countries, or, I would add, other times, somewhere else, not in Europe.'
(DE) What we in Europe need is dialogue and conversation rather than attacks on embassies or demonstrations in front of them, because it is this dialogue itself that is of the essence of Europe.
on behalf of the ALDE Group. - (ET) Mr President, ladies and gentlemen, allow me first of all to reply, in the hope that, since I am speaking on behalf of my group, I shall not be given significantly less time than the previous speaker.
Today we are discussing relations between Estonia and Russia and, in talking about these, we must definitely discuss the events that took place at the end of April in Estonia. Nor can we ignore the cause of these events - the Bronze Soldier. This statue was erected by the Soviet authorities in honour of the liberators of Tallinn. The liberation of Tallinn actually consisted of the bombing of Tallinn on 9 March 1944, when 40% of Tallinn's residential areas was destroyed and hundreds of people died.
This was referred to as liberation, but Estonians were deported to Siberia, with one wave of deportations following another and no family left untouched by the repression. My father was deported to Siberia in 1941 and only returned home 21 years later. After Stalin's death my great-grandmother, who had also been deported to Siberia, set out alone and on foot for her home country of Estonia. When my family came home from work one day, they found her sitting on the steps of our house, but unfortunately my great-grandmother was already dead. I can still remember that time.
As a monument erected to a liberator, the Bronze Soldier was a symbol of very painful experiences for many Estonians. Nevertheless, it stood in the central square of our capital city for another 15 years, that is to say for the 15 years after Estonia regained its independence.
What was it that happened on 26 April? What happened that night? The monument crisis actually began about a year ago, when a gathering of extremists waving Soviet flags transformed this monument from one that honoured the dead into a symbol of the victory of the Soviet occupation, and as such it became a continual source of tension. Up to that time, veterans had gathered there every year, and despite the fact that alcohol was sometimes consumed on the grave and that those present even at times danced on the grave, the police never intervened.
On the night of 26 April, however, riots broke out in the downtown area, and these later spread to some border cities where, however, they were less severe. The rioters destroyed everything that stood in their path including cars and bus pavilions, but mainly windows. Bands of youths broke into shops and stole everything. Off-licences, in particular, were targeted, but also some other shops. For example, Armani and Hugo Boss shops, as well as jewellery stores, were looted.
Since we live in a media age, all of this was recorded and also broadcast live on television. Today there is a great deal of video material documenting the events. The police only intervened when the gangs of youths became too aggressive. Truncheons and water cannons were used; firearms were not. That night, the Bronze Soldier was transported from Tõnismäe to the military graveyard, where it was yesterday made accessible to the public again. After that, the attacks from Russia began - the propaganda offensives mentioned by the previous speakers, culminating in the Russian Duma's demand for a change of government in Estonia. I will stop now. Please accept my apologies, Mr President.
(The speech was interrupted)
Finally, I would like to thank all who have supported, and who continue to support, Estonia. This is a great honour for us and a great help to us. Thank you, Mr President, and please accept my apologies.
on behalf of the UEN Group. - Mr President, I would like to join my colleagues in firstly giving our solidarity and support to the Estonian Government and to the Estonian people, and secondly, in denouncing the bully-boy tactics of the Russian Government in its attempt to create uncertainty and instability, not only within Estonia but in all the Baltic States.
In many ways what we are witnessing is a new form of totalitarianism or authoritarianism by the use of mobs in Moscow to attack an Embassy, by the use the power or strength of energy to try and make people kneel before the influence of the Russian Government, and, most importantly of all, by a continuing desire to keep imposing symbols of domination and of subjugation in areas that have gained their independence from totalitarian regimes.
Our task and role today is to listen to our Estonian colleagues and to hear their cries and their pleas for assistance and solidarity. Most importantly of all, however, because we value Russia as a partner for future developments, we should call on Russia to take the proper steps to ensure that the rights of all European Union Member States are respected equally - whether large or small, whether a neighbouring country or not, whether a former dominion or not.
Finally, our most ardent call should go out to the citizens of Estonia, to show them that now that they are part of the European Union, they will not be abandoned as they were abandoned previously.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, we have had this sort of argument about European history many times before; the last time we did so, it was in a debate on what to make of the Sudeten problem in the Czech Republic, when we said - and I repeat - that what was needed was a European interpretation of the war and that the national interpretations of it had to be put to one side. In this instance, the European interpretation is a simple matter; it is that the Red Army played its part in freeing Europe from National Socialist Fascism. That is what it did, and this playing of its part demanded great sacrifices. Let us leave to one side the argument about what responsibility Stalin bore for Hitler's rise to power, for that is another debate.
After that, though, the Red Army became an army of occupation, an army that made freedom impossible. That, too, is part of European history. Removing hideous bronze statues, far from presenting a problem for the cultural landscape of a city, tends to help make the place more beautiful, but, in this debate, we have to make it abundantly clear - and I hope that we will hear this said in the debate on Russia - that the fact of the matter is that what the Russian leadership - Putin - is trying to do here, with all its and his might, is to foment division. We must all affirm our solidarity with the governments of Latvia and Estonia.
At the same time, though, whatever our solidarity, we have to acknowledge that the Baltic states do have a problem with the rights of the Russian minority. What history teaches us all is that social conflict arises when a minority - and that is what 30% of the population amounts to - wants to belong but feels deprived of their rights.
I know that all majorities always deny that: the Turks have always told us that there is no Kurdish problem in Turkey, yet a Kurdish problem is just what there is in Turkey, and there is a problem with the Russian minority and their rights. This is not to say that the Russian minority is good, but that, as a minority, they have to have rights, and that it is difficult to build consensus in society if those rights are not recognised.
on behalf of the GUE/NGL Group. - (DE) Mr President, ladies and gentlemen, it is quite true that 62 years ago today, the representatives of Nazi Germany signed the instrument of unconditional surrender, thus bringing to an end one of the darkest chapters in European history. The peoples of what was then the Soviet Union played a decisive part in bringing this victory about, and they also had to pay an enormous price; all these things we ought to properly appreciate and, of course, reflect upon them, and it is for that reason that I thoroughly endorse what has been said about the events in Tallinn by the head of the Simon Wiesenthal Centre in Jerusalem, in these words, which I found very moving:
'Whilst the Centre unequivocally condemns crimes committed against Estonians of all faiths and nationalities under Soviet rule, it must never be forgotten that it was the Red Army which effectively stopped the mass murder conducted by the Nazis and their local collaborators on Estonian soil until the final day of its occupation by Nazi Germany. Thus the removal of the monument from the centre of Tallinn by the government reflects a regrettable lack of sensitivity to the depth of Nazi criminality and is an insult to its victims.'
(DE) My group finds it extremely regrettable that disagreements in Tallinn on matters of domestic and foreign policy should have reached this crisis point, and we urge all the parties involved to exercise moderation and enter into dialogue. That a peaceful demonstration in the Estonian capital should degenerate into a riot and that the police should act in such a way that one person is killed and many others injured is very disturbing, and that it should happen at all testifies to the lack of dialogue between the Estonian majority and the Russian minority. What I want to highlight, then, is that we in this House also share in responsibility for this, for having expressed too little opposition to the discrimination against the Russian minority in the Baltic states.
The disproportionate responses from Russia are no less disturbing. My group strongly endorses the demand made of Russia that it discharge its international obligations in accordance with the relevant conventions and protect not only the premises but also the staff of the Estonian embassy and allow unhindered access to it. We also call on the German Presidency of the Council to help de-escalate the situation and bring Estonia and Russia together in dialogue. With the EU/Russia summit in the offing, this is a time for building bridges rather than barriers.
on behalf of the IND/DEM Group. - (SV) Mr President, the first and most important thing to state is that Estonia is an independent nation, not a Russian satellite state. This means that we cannot begin to talk in muted tones about the need to understand Russia and its history. Rather, we must understand that Russia is mounting a blockade against Estonia and demanding that another country's government resign etc. Emphatically, these are not matters for which we should be showing understanding. The Russian Government, the Russian-speaking minority in Estonia and everyone else do, of course, have the right to criticise activities such as the removal of a bronze statue. However, Estonia is not a Russian satellite state within Russia's sphere of interest, but a free and independent nation.
The instances offered by Mr Cohn-Bendit when he begins to talk in this House about quite different issues, notably the situation of the minority populations in the three Baltic republics, are unhelpful. Obviously, that is another, albeit worthwhile, discussion. What, however, we are talking about now is Russia's being entitled - or, rather, not being entitled at all - to do what it has in fact done. The fact - in itself extraordinary - of the Red Army's having defeated Hitler is irrelevant. That victory is something that we can celebrate. Subsequently, the Red Army settled down to the long-term bullying of Estonia.
In 1939, Finland lay north of the Gulf of Finland and Estonia south of it. The two countries had approximately the same standard of living and were in many respects quite similar. When the Russian occupation came to an end, Finland was one of the world's richest and most successful countries, while Estonia - which is now very successfully working its way up - was in the doldrums. These costs must not be forgotten. We are not now required to understand Russia. What we have to remember now is that it is the independent nation of Estonia that we are talking about, not a Russian satellite state.
on behalf of the ITS Group. - (FR) Mr President, history has yet to be written with the sole aim of getting close to the truth. Until now, it has been written in an ideological way. Consequently, it constantly omits this essential fact, namely that the wicked alliance between Molotov and Ribbentrop, between Stalin and Hitler, that is, between communism and national socialism, resulted in the violent invasion of Estonia, where the presence of the Red Army took the form of arrests, deportations, arbitrary executions and decades of denial of all civil rights.
Today, everyone is in favour of the Baltic countries having their freedom, but when, in October 1987, in the French parliament, Mr Le Pen and the members of the group that he was chairing wanted to exclude the Baltic countries - the annexation of which we felt was illegal because it was achieved by violent means - from the scope of the treaties concluded with Russia, all the other political parties were against. In reality, ladies and gentlemen, the Estonians and the Russians were victims of communism. Admittedly, given the enormous sacrifices subsequently made by the Russian army, the humiliation felt by the Russian minority and, above all, by the former soldiers, is understandable. The great French poet, Baudelaire, once said: the dead, the poor dead, have great sorrows.
Let us leave Estonia free to find its own methods of being able to honour those whose sacrifice ultimately has no other legitimate meaning than that of having defended their respective nations - the independence, sovereignty and identity of each of those nations.
The debate is closed.